[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] FINAL ORDER OF DISSOLUTION
On July 2, 1998, the court issued its preliminary findings and orders on the plaintiff's complaint seeking dissolution of the parties' marriage, but due to the press of business, the court reserved decision as to the disposition of the marital debts and a time share owned by the parties with the wife's mother. A transcript of the July 2, 1998 orders has been filed.
The court incorporates herein the findings and orders issued CT Page 11388 by the court on July 2, 1998, and issues the following additional, final orders on the remaining issues:
1. The husband shall convey his interest in the Vistana Resort Time Share in Orlando, Florida to the wife. Within 45 days the husband shall provide to the wife, through his attorney, all documents necessary to effectuate this transfer.
2. The husband shall assume liability for and payment of the Sears account debt, listed on the wife's financial affidavit as having a total outstanding balance of $2,000. The husband shall also assume responsibility for and shall pay the master card debt shown on his financial affidavit. He shall hold the wife harmless and indemnify her for any further liability on these debts. This Sears account was used to purchase appliances in the marital home which the court has awarded to the husband.
3. The wife shall assume responsibility for and shall pay all of the other liabilities listed on her financial statement including all presently outstanding medical and orthodontic bills incurred on behalf of the minor child, as well as the second Sears account debt listed on her financial affidavit as having a total outstanding balance of $2,500. She shall hold the husband harmless and shall indemnify him for any further liability on these debts. Although the husband may be viewed as having benefitted [benefited] from some of these debts being assumed by the wife, the court is ordering the wife to assume these debts in light of the overall financial situation of the parties, as well as the other awards issued by the court, especially the transfer to the wife of the Florida time share.
4. The parties' marriage is hereby dissolved.
Dated this 29th day of September 1998.
Stevens, J.